Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Techprecision Corporation (the “Company”) on Form 10-Q for the three and six monthsended September 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Louis A. Winoski, the Interim Chief Executive Officer, and I, Richard F. Fitzgerald, the Chief Financial Officer of the Company, do hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 12, 2009 /s/Louis A. Winoski Louis A. Winoski Interim Chief Executive Officer Dated: November 12, 2009 /s/Richard F. Fitzgerald Richard F. Fitzgerald Chief Financial Officer
